Office of Chief Counsel
Internal Revenue Service

Memorandum
Release Number: 20100902F
Release Date: 3/5/10
--------------------POSTF-136502-08
UILC:

482.11-08

date:

January 28, 2009

to:

from:

subject:

--------------------------------------

Associate Area Counsel

-------------------------------------------------------------This memorandum responds to your request for field advice regarding the
acquisition buy-in issue described below, and may not be used or cited as precedent.
DISCLOSURE STATEMENT
This writing may contain privileged information. Any unauthorized
disclosure of this writing may undermine our ability to protect the privileged
information. If disclosure is determined to be necessary, please contact this
office for our views before any disclosure is made.
LEGEND
Acquirer
Target
Acquirer CFC
Target CFC
Date 1
Date 2

=
=
=
=
=
=

-------------------------------------------------------------------------------------------------------------------------------------------------------------

ISSUES
(1) Whether a buy-in payment described in Treas. Reg. § 1.482-7(g) is due from
Acquirer CFC to Acquirer on the grounds that Acquirer, as the controlling shareholder of

POSTF-136502-08

2

Target CFC as the result of an “A” reorganization1, is considered to own and make
available intangible assets held by Target CFC relevant to the CSA between Acquirer
CFC and Acquirer.
(2) Whether section 367(d) applies with respect to the “A” reorganization or
subsequent “D” reorganization2.

FACTS
Acquirer, a domestic corporation, wholly owns Acquirer CFC, a foreign
corporation. Target, a domestic corporation unrelated to Acquirer, wholly owned Target
CFC, a foreign corporation. Acquirer has an ongoing cost sharing arrangement ("CSA”)
with Acquirer CFC, and Target had an ongoing CSA with Target CFC.3 Both CSAs
permitted the foreign party to participate in research and development using pre-existing
intangible property (as that term is used in Treas. Reg. § 1.482-7(g)(2)) to develop
covered intangibles (as that term is used in Treas. Reg. § 1.482-7(b)(4)(iv)) by sharing
intangible development costs (as that term is used in Treas. Reg. § 1.482-7(d)) with its
U.S. parent.
Both CSAs divided interests in the commercial exploitation of the covered
intangibles on a territorial basis such that Acquirer CFC and Target CFC each had
rights of commercial exploitation in the applicable covered intangibles in its territory. The
territories assigned to the foreign participants in the two CSAs were not identical. Also
at the inception of their respective CSAs, Acquirer and Target transferred rights in
commercial exploitation of their existing products (“make or sell rights”) to Acquirer CFC
and Target CFC, in the same respective territories.
On Date 1, Acquirer acquired Target indirectly (through a disregarded entity) in a
statutory merger that constituted a reorganization under section 368(a)(1)(A). As a

1

As described in § 368(a)(1)(A).
As described in § 368(a)(1)(D).
3
Solely for purposes of this discussion, we assume that both CSAs satisfied the requirements of Treas.
Reg. § 1.482-7 for qualified cost sharing arrangements.
2

POSTF-136502-08

3

result of such “A” reorganization, Acquirer owned the stock of Target CFC, which
continued as a separate entity.
At the same time, Acquirer CFC and Target CFC licensed to each other nonexclusive rights in their respective interests in covered intangibles held by reason of
their participation in their respective CSAs, as well as non-exclusive rights in their
respective make or sell rights. Approximately one and a half years after Date 1, all of
the assets of Target CFC, including its rights in covered intangibles and make or sell
rights, were treated for U.S. tax purposes as transferred to Acquirer CFC as a result of a
tax-free reorganization of the type described in I.R.C. § 368(a)(1)(D) (the “’D’
reorganization”).4

LAW
Corporate entities are generally respected as separate from their owners, and
the assets of corporations are not generally treated as assets of the shareholders of
such corporations. Commissioner v. Moline Properties, 131 F.2d 388 (5th Cir. 1952).
The IRS has the authority to allocate income and deductions among taxpayers in
any case where two or more organizations, trades, or businesses are owned or
controlled, directly or indirectly, by the same interests, if allocations are necessary to
prevent evasion of taxes or clearly to reflect income. I.R.C. § 482.
Treas. Reg. § 1.482-7 sets forth the transfer pricing method applicable to
qualified cost sharing arrangements (“QCSA”s). Under that provision, a QCSA is an
agreement by which participants agree to share the costs of developing intangibles that
will be separately exploited by each of the controlled participants. Each participant that
participates in a QCSA obtains a separate interest in the covered intangibles developed
under the QCSA. Treas. Reg. § 1.482-7(b)(4)(iv).
A buy-in requirement arises when “a controlled participant makes pre-existing
intangible property in which it owns an interest available to other controlled participants
for purposes of research in the intangible development area under a qualified cost
4

For a detailed description of the facts, please look at the Revenue Agent’s Report and the taxpayer’s
Protest dated Date 2.

POSTF-136502-08

4

sharing arrangement….” Treas. Reg. § 1.482-7(g)(2) (emphasis added).
Consequently, a buy-in payment is required when, among other circumstances, a
controlled participant acquires intangible property from an uncontrolled taxpayer and
contributes it to its ongoing CSA for purposes of research. A buy-in payment is not due
for a transfer of make or sell rights because such rights are not relevant to research.
Nevertheless, arm’s length compensation would be due for such transfer under Treas.
Reg. § 1.482-4.
For purposes of Treas. Reg. § 1.482-7, all members of the same affiliated group
(as defined by I.R.C. § 1504(a)) that join in the filing of a consolidated return for the
taxable year under I.R.C. § 1501 are treated as one taxpayer. Treas. Reg. § 1.4827(c)(3). Foreign corporations generally are not included within the definition of affiliated
group because they are not includible corporations. I.R.C. § 1504(a)(1) and (b)(3).
I.R.C. § 367(d) applies to certain transfers of intangible property from a U.S. person to a
foreign corporation.

ANALYSIS
Prior to Acquirer’s acquisition of Target in Date 1, both Acquirer CFC and Target
CFC obtained separate interests in covered intangibles by virtue of their ongoing CSAs
with Acquirer and Target, respectively.
When Acquirer acquired ------------------------------------------in Date 1, it stepped into
the shoes of Target and obtained the assets of Target, which included the stock of
Target CFC. After the “A” reorganization, Acquirer and Target CFC were commonly
owned by the same interests within the meaning of I.R.C. § 482. Nonetheless, because
Target CFC continued as a separate entity for U.S. tax purposes, Acquirer was not
considered the owner of Target CFC’s assets5, such as the interests in intangibles held
by reason of Target CFC’s participation in a CSA with Target or the make or sell rights
transferred to Target CFC by Target. See Moline Properties, 131 F.2d 388. A different
result would not apply by reason of Treas. Reg. § 1.482-7(c)(3) because Target CFC,
as a foreign corporation, could not and did not file a consolidated return with Acquirer
5

Acquirer owns the stock of Target CFC.

POSTF-136502-08

5

and so cannot be treated as one taxpayer with Acquirer for purposes of Treas. Reg.
§ 1.482-7.
Consequently, Acquirer’s acquisition of Target, by itself, would not obligate
Acquirer CFC to make a buy-in payment to Acquirer on account of any pre-existing
intangible property of Target CFC for the simple reason that Acquirer would not be
considered the owner of such pre-existing intangible property.6
However, this narrow conclusion does not mean that no buy-in payments under
Treas. Reg. § 1.482-7 or other arm’s length compensation (e.g., under Treas. Reg.
§ 1.482-4) is required upon or after the “A” reorganization between any of the surviving
parties. As just one example, Acquirer CFC may owe a buy-in payment or other arm’s
length payment to Acquirer with respect to assets that Acquirer itself owns directly as a
result of the “A” reorganization. The facts presented, including those associated with
the licenses between Acquirer CFC and Target CFC and the subsequent “D”
reorganization should be further developed and subsequent advice sought concerning
whether any such arm’s length compensation is warranted.
As explained above, section 367(d) applies only to certain transfers of intangible
property from a U.S. person to a foreign corporation. The “A” reorganization involved
only a transfer between two domestic corporations, and the “D” reorganization involved
only a transfer between two foreign corporations. However, if further factual
development indicates that the economic substance of these two reorganizations
involves a transfer from a U.S. person (e.g., Acquirer or Target) to a foreign corporation
(e.g., Acquirer CFC or Target CFC), then section 367(d) may apply.

CONCLUSION
For purposes of applying the buy-in provisions of Treas. Reg. §1.482-7(g), a
domestic corporation is not considered to own the assets of its foreign subsidiary by
6

For the same reasons, Acquirer is not considered the owner of Acquirer CFC’s assets, such as the
interests in intangibles held by reason of Acquirer CFC’s participation in a CSA with Acquirer or the make
or sell rights transferred to Acquirer CFC by Acquirer. This same rationale applies generally to the
subsequent D Reorganization.

POSTF-136502-08

6

virtue of owning such subsidiary. In the instant case, this means that buy-in payments
are not owed to Acquirer by Acquirer CFC with respect to Target CFC’s pre-existing
intangible property solely by virtue of Acquirer’s acquisition of the stock of Target CFC.
The facts presented should be further developed and subsequent advice sought
concerning whether any such arm’s length compensation is otherwise warranted.
In addition, section 367(d) does not apply to either the “A” reorganization or the
“D” reorganization on their face, because neither involved a transfer of intangible
property from a U.S. person to a foreign corporation. However, if further factual
development indicates that the economic substance of either of these two
reorganizations involves a transfer from a U.S. person (e.g., Acquirer or Target) to a
foreign corporation (e.g., Acquirer CFC or Target CFC), then section 367(d) may apply.

If you have any questions, please contact ----------------------------------------------------------------------------------------------------------------------------------------------------------------.

_____________________________
Associate Area Counsel
(Large & Mid-Size Business)

